The appeal, which was submitted without oral argument, presents the issue of the constitutionality of section 1141 of the Penal Law, dealing with “obscene prints and articles”. The decision in Smith v. California (358 U. S. 926) is not discussed in the briefs. Oral argument of the appeal at the next term of this court is directed with permission to the parties to file supplemental briefs, appellant on or before July 1, 1960 and respondent on or before July 16, 1960, copies to be served upon the Attorney-General, who is invited to appear, file a brief and participate in the oral argument. (Executive Law, § 71.) Any person desiring to file a brief amicus curice may apply prior to September 1, 1960 for permission. Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.